Citation Nr: 0733795	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation greater than 70 
percent for post-traumatic stress disorder.

2.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the left lower 
extremity.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

During his August 2007 hearing before the Board, the veteran 
asserted that his symptomatology had worsened since his last 
VA psychiatric examination, which was conducted in February 
2007.  VA's duty to assist includes providing a new medical 
examination when, in part, a veteran asserts or provides 
evidence that a disability has worsened.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 
3.326 (a) (2007).  To that end, a medical examination is in 
order to determine the current extent of the symptomatology 
of veteran's PTSD.  38 C.F.R. § 3.159(c) (4) (i); see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

Additionally, a significant amount of medical evidence has 
been added to the record subsequent to the June 2005 
statement of the case.  Review of the claims file reveals no 
indication that the veteran has waived his right to have the 
RO consider such evidence, prior to it being considered by 
the Board.  See 38 C.F.R. § 20.1304(c).  To that end, because 
the RO has not considered the evidence in conjunction with 
the current appeal, remand is required so that RO 
consideration can be accomplished.  See 38 C.F.R. § 19.37.

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must attempt to obtain, and 
associate with the claims file, all VA 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  
Specifically, this includes any VA 
outpatient and/or inpatient psychiatric 
treatment records dated in May 2007 
through the present.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  Once the treatment records 
described above have been obtained and 
associated with the claims file, the 
veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.  

Specifically, the examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity, of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  

The examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning (GAF) 
score, together with an explanation of 
what the score represents in terms of 
the veteran's psychological, social, 
and occupational functioning.  

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must indicate whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

5.  Once the preceding actions have 
been completed, all three issues on 
appeal must be readjudicated, taking 
into consideration all evidence, 
including all medical records submitted 
since June 2005 and the veteran's 
August 2007 hearing testimony.  If the 
issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran.  After the 
veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

